                                                         Case 4:18-cv-06015-DMR Document 12 Filed 10/15/18 Page 1 of 1

                                        
                                        
                                        
                                      
                                        
                                   
                                                                                         81,7('67$7(6',675,&7&2857
                                   
                                                                                     1257+(51',675,&72)&$/,)251,$
                                   
                                                                                                                 
                                      
                                            LINDA
                                                 MLINDA MANSOLILLO,
                                                                                                                                  4:18-cv-06015
                                                                                                                         &DVH1R&
                                                                                                                        
                                                                                                                      &216(1725'(&/,1$7,21
                                                                               3ODLQWLIIV                             720$*,675$7(-8'*(
                                                       Y                                                             -85,6',&7,21
                                             
                                            BAYER HEALTHCARE                                                             
                                                                                                                      
                                            PHARMACEUTICALS
                                                           INC., et al.,
                                          'HIHQGDQWV
                                                                                                                     
                                        




                                        
                                     INSTRUCTIONS: 3OHDVHLQGLFDWHEHORZE\FKHFNLQJoneRIWKHWZRER[HVZKHWKHU\RXLI\RXDUHWKHSDUW\
                                        RUWKHSDUW\\RXUHSUHVHQWLI\RXDUHDQDWWRUQH\LQWKHFDVHFKRRVHVWRFRQVHQWRUGHFOLQHPDJLVWUDWHMXGJH
                                     MXULVGLFWLRQLQWKLVPDWWHU6LJQWKLVIRUPEHORZ\RXUVHOHFWLRQ
                                        
1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
 8QLWHG6WDWHV'LVWULFW&RXUW




                                  
                                            ‫ ܆‬Consent to Magistrate Judge Jurisdiction
                                     
                                               ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86&F,YROXQWDULO\consentWRKDYHD
                                     8QLWHG6WDWHVPDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHLQFOXGLQJWULDODQG
                                        HQWU\RIILQDOMXGJPHQW,XQGHUVWDQGWKDWDSSHDOIURPWKHMXGJPHQWVKDOOEHWDNHQGLUHFWO\WRWKH
                                     8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH1LQWK&LUFXLW
                                        
                                  
                                                OR
                                     
                                            ✔ Decline Magistrate Judge Jurisdiction
                                            ‫܆‬
                                     
                                               ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86&F,declineWRKDYHD8QLWHG6WDWHV
                                  
                                        PDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHDQG,KHUHE\UHTXHVWWKDWWKLVFDVH
                                     EHUHDVVLJQHGWRD8QLWHG6WDWHVGLVWULFWMXGJH
                                        
                                     
                                        '$7( BBBBBBBBBBBBBBBB
                                                  10/15/18                                1$0(
                                                                                                    Brooks Cutter
                                                                                                  C.
                                  
                                                                                                 
                                                                                   &2816(/)25
                                                                                               Plaintiff
                                                                                                       25³3526(´
                                                                                                                       
                                  
                                                                                                                           /s/ C. Brooks Cutter
                                                                                                                                        Signature
                                        
                                  

                                  
